The Opinion of the Court was delivered by Treat, J. It appears from the record in this case, that the Madison Circuit Court, at its May term 1846, denied an application of Aaron Corey to quash two executions in favor of William Russell and against said Corey. That decision is now assigned for error. The testimony on which the Circuit Court based its decision is not before us, and we cannot therefore inquire into the propriety of the decision. The clerk has copied into the transcript certain papers, which were probably read as evidence on the hearing of the motion. That, however, does not make them a part of the record. The appellant should have introduced the evidence into the record by tendering a bill of exceptions. See the case of Saunders v. McCollins, 4 Scam. 419, and the cases there referred to. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.